Action, a state of demand, in trespass, and entry in docket, in case. Court will not reverse merely because verdict is against evidence. Party cannot complain that no costs are awarded against him.The plaintiff had brought an action against the defendant for a trespass on his land. This was tried by a jury and found against the plaintiff, who brought this action to reverse the judgment of the justice, rendered on the finding of the jury.Mr. Kearney, moved the court to reverse the judgment of the justice.3d. That the justice had not rendered judgment for any costs in favor of the defendant, but rendered judgment for no damages and no costs. The court said, that if the defendant was entitled to any costs, the plaintiff could not complain of a judgment whereby he was not injured but favored, and affirmed the judgment.